Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
4. 	Claim 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeteken US 2017/0175345 in view of Sturos et al. US 2010/0111605.
Oetken discloses a vibratory compaction roller (100) comprising:
A vibratory drum (120, 122).  [0012-0014].
A secure, wireless control system (124, 126, 130) configured to:
Receive operational data such as vehicle speed, compaction force, compaction state of 
	paving material being paved at a jobsite (200).
Wherein the operational data includes work zone location(s), distance to each of a 
plurality of work zones (202A-I), compaction state of paving material at each zone.
[0016-0021].
Wherein the control system is further configured to display a map of the work area (202)
and what work zones (A-I) require further compaction by the drum (120).  Such that 
the control system may “automatically move compactor (100) around the jobsite (200)
and alter the compaction effort of the vibratory mechanism (122) to achieve the desired compaction state of each work area (202A-I).

What Oetken does not disclose is altering the compaction effort based on 1st and 2nd time intervals.  However, Sturos et al. teach a control system (11, 13-25) of a vibratory compacting machine (12) wherein any of a plurality of operational characteristics are monitored/stored/sensed and calculated, to provide a plurality of inputs the controller uses to determine after what time or equivalently distance traveled to activate/ deactivate the vibration generator. [0022-0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the speed/distance based control system of Oetken with the time based control system taught by Sturos et al. in order to coordinate vehicle speed, distance and time to work zone when automating compaction force over a large area.

With respect to claims 7, 12 Oetken discloses the control system is configured to receive a compaction measurement and switch to the different amplitude of vibration force, responsive to receipt of the compaction measurement.  [0024-0027].

With respect to claim 13 Oetken discloses a method of managing asphalt compactor,
the method comprising the steps of:
Providing a vibratory drum (120, 122).  [0012-0014].
Providing a secure, wireless control system (124, 126, 130) configured to:

of paving material being paved at a jobsite (200).
Wherein the operational data includes work zone location(s), distance to each of a 
plurality of work zones (202A-I), compaction state of paving material at each zone.
[0016-0021].  Wherein the control system is further configured to display a map of the work area (202) and what work zones (A-I) require further compaction by the drum (120).  Such that the control system may “automatically move compactor (100) around the jobsite (200) and alter the compaction effort of the vibratory mechanism (122) to achieve the desired compaction state of each work area (202A-I).  [0017] Oetken further discloses altering the compaction effort of the mechanism (122) is based on wirelessly received data including remote operator inputs, stored data and real-time data, such as vehicle speed, compaction effort(amplitude), distance to each work zone and compaction state of each work zone.  [0021-28]. What Oetken does not disclose is altering the compaction effort based on 1st and 2nd time intervals.  However, Sturos et al. teach a control system (11, 13-25) of a vibratory compacting machine (12) wherein any of a plurality of operational characteristics are monitored/stored/sensed and calculated, to provide a plurality of inputs the controller uses to determine after what time or equivalently distance traveled to activate/ deactivate the vibration generator. [0022-0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the speed/distance based control method of Oetken with the time based control method taught by Sturos et al. in order to coordinate vehicle speed, distance and time to work zone when automating compaction force over a large area.

5. 	Claims 8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oetken US 2017/0175345 in view of Sturos et al. US 2010/0111605 as applied to claims 1,  above, and further in view of Lee US 4,157,877.
Oetken in view of Sturos et al. disclose a steel drum compaction roller having a control system responsive to a variety of sensors, local and remote operator inputs, and configured to adjust various machine operations such a vehicle speed, compaction force, and timing of changes in compaction amplitude and frequency settings.  [0021-0027] of both references.  But do not disclose a pneumatic compaction roller.
	However, Lee discloses a pneumatic, multi-wheel (32) compaction attachment
configured to be mounted to the from and rear of a steel drum compaction roller (10).  See Figs. 106, Col. 3, ln. 60-Col. 4, ln. 60.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Oetken in view of Sturos et al. with the pneumatic compaction wheel attachment taught by Lee in order to accommodate subbase and asphalt compaction applications.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				2/07/2022